217 F.2d 952
55-1 USTC  P 9160
Fada GOBINS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13845.
United States Court of Appeals, Ninth Circuit.
Dec. 27, 1954.Rehearing Denied Feb. 11, 1955.

Petition to Review a Decision of the Tax Court of the United States.
Norman Elkington, San Francisco, Cal., for petitioner.
H. Brian Holland, Asst. Atty. Gen., Elmer J. Kelsey, Ellis N. Slack, Howard P. Locke, John J. Kelley, Jr., Sp. Assts.  to Atty. Gen., Charles W. Davis, Chief Counsel, Int.  Rev. Service, Washington, D.C., for respondent.
Before MATHEWS and ORR, Circuit Judges, and DRIVER, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 18 T.C. 1159, the decision of the Tax Court is affirmed.